Case 1:20-cv-00149-GNS-HBB Document 20 Filed 05/13/21 Page 1 of 6 PageID #: 92




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                           CIVIL ACTION NO. 1:20-CV-00149-GNS

SAMANTHA YOUNG                                                                       PLAINTIFF

v.

BANK OF AMERICA, N.A.; and
EQUIFAX INFORMATION SERVICES, LLC                                                DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss (DN 11). The motion

has been fully briefed and is ripe for decision. For the reasons stated below, the motion is

DENIED.

                                     I.      BACKGROUND

       This action is brought by Plaintiff Samantha Young (“Plaintiff”) against Defendants Bank

of America, N.A. (“BANA”) and Equifax Information Services, LLC (“Equifax”) (collectively

“Defendants”). (Compl. ¶¶ 2-8, DN 1). Plaintiff was a customer of BANA and agreed to settle an

account for $13,500 on August 1, 2017. (Compl. ¶ 16). Plaintiff states that she completed the

agreed payment plan on August 1, 2019. (Compl. ¶ 17). On May 5, 2020, Plaintiff received her

credit report from Equifax and noticed the BANA account was reported as “charged off”, which

Plaintiff alleges is inaccurate. (Compl. ¶¶ 18-20). On June 1, 2020, Plaintiff issued a dispute to

Equifax, which in turn notified BANA of the dispute. (Compl. ¶¶ 23, 25). As of June 2020,

Plaintiff alleges the account was still listed as charged off. (Compl. ¶ 27).

       Plaintiff claims Equifax violated the Fair Credit Reporting Act (“FCRA”) by failing to

assure the accuracy of the credit reports filed. (Compl. ¶¶ 33-46). Plaintiff states BANA violated
Case 1:20-cv-00149-GNS-HBB Document 20 Filed 05/13/21 Page 2 of 6 PageID #: 93




the FCRA by failing to investigate and correct the purportedly false information filed by Equifax.

(Compl. ¶¶ 47-53).

       BANA has asked this Court to dismiss the Complaint because: (1) the reporting of the

account was accurate; and (2) Plaintiff does not have standing to bring this claim. (Def.’s Mem.

Supp. Mot. Dismiss 3-9, DN 11-1). The motion is ripe for adjudication.

                                II.     STANDARD OF REVIEW

       To survive a 12(b)(6) motion to dismiss for failure to state a claim the complaint must

contain sufficient facts that, if accepted as true, would “state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). Stated legal conclusions must be supported by factual allegations. Id. at

679. “When there are well-pleaded factual allegations, a court should assume their veracity and

then determine whether they plausibly give rise to an entitlement to relief.” Id.

                                       III.    DISCUSSION

       A.      Standing

       As a threshold matter, the Court must first address whether Plaintiff has standing to bring

this claim under the FCRA. BANA argues Plaintiff does not have standing because Plaintiff has

not alleged a particular and concrete injury. (Def.’s Mem. Supp. Mot. Dismiss 7).

       Article III of the United States Constitution provides that federal courts only have the

power to adjudicate actual “cases” and “controversies.” U.S. Const. art. III, § 2. As such, for a

case to be justiciable under Article III, a litigant must demonstrate his or her standing to sue.

Murray v. U.S. Dep’t of Treasury, 681 F.3d 744, 748 (6th Cir. 2012) (citations omitted). To

establish standing, a federal court must be satisfied that “the plaintiff has ‘alleged such a personal

stake in the outcome of the controversy’ as to warrant his invocation of federal-court jurisdiction.”



                                                  2
Case 1:20-cv-00149-GNS-HBB Document 20 Filed 05/13/21 Page 3 of 6 PageID #: 94




Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009) (quoting Warth v. Seldin, 422 U.S. 490,

498-99 (1975)).

       Moreover, “standing requires a litigant to have suffered an injury-in-fact, fairly traceable

to the defendant’s allegedly unlawful conduct, and likely to be redressed by the requested relief.”

Nat’l Rifle Ass’n of Am. v. Magow, 132 F.3d 272, 279 (6th Cir. 1997) (citations omitted). An

injury-in-fact is one that is “(a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical . . . .” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

528 U.S. 167, 180 (2000) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)).

       In this case it is apparent that Plaintiff has pleaded the requisite injury in fact. Plaintiff has

not merely alleged a “bare procedural violation, divorced from any concrete harm . . . .” Spokeo

v. Robins, 136 S. Ct. 1540, 1549 (2016). Plaintiff claims that Defendants’ inaccurate description

of the credit report and the fact that it was not corrected resulted in Plaintiff suffering economic

loss and damage to her reputation. (Compl. ¶¶ 49-50; see also Pl.’s Resp. Def.’s Mot. Dismiss 4,

DN 14). Thus, this alleged injury is clearly particularized, as the economic and credit losses impact

Plaintiff “in a personal and individual way . . . .” Spokeo, 136 S. Ct. at 1548 (citations omitted).

       “A ‘concrete’ injury must be ‘de facto’; that is, it must actually exist.” Id. at 1548 (citing

Black’s Law Dictionary 479 (9th ed. 2009)). The usual meaning of the term is “real,” or not

“abstract.” Id. (citing Webster’s Third New International Dictionary 472 (1971); Random House

Dictionary of the English Language 305 (1967)). The inability to obtain credit because of

inaccurate reporting of a debt is a real injury. Plaintiff has not alleged that she is suing simply

because the FCRA was violated; she alleges the FCRA was violated, and that economic losses and

other damages have resulted from this violation.




                                                   3
Case 1:20-cv-00149-GNS-HBB Document 20 Filed 05/13/21 Page 4 of 6 PageID #: 95




       Therefore, the Court finds that Plaintiff has sufficiently pleaded an injury-in-fact and has

standing to bring her claim in this Court.

       B.      Fair Credit Reporting Act Violation

       The FCRA was enacted “to promote ‘efficiency in the Nation’s banking system and to

protect consumer privacy.’” Stafford v. Cross Country Bank, 262 F. Supp. 2d 776, 781 (W.D. Ky.

2003) (quoting 15 U.S.C. § 1681(a)). The FCRA places distinct obligations on Credit Reporting

Agencies (“CRA”), users of consumer reports, and furnishers of information to consumer reporting

agencies. Id. at 782 (citations omitted). Furnishers of financial information to CRAs, like BANA

and Equifax, have the responsibility to refrain from reporting inaccurate information and to correct

inaccurate information. See 15 U.S.C. § 1681s-2(a). An affected consumer is permitted to “bring

a private cause of action against a furnisher of credit information for either negligent, § 1681o, or

willful, § 1681n, violations of the FCRA.” Stafford, 262 F. Supp. 2d at 783.

       After being notified of a “dispute with regard to the completeness or accuracy of any

information provided by a person to a consumer reporting agency,” a CRA shall:

       (A)     conduct an investigation with respect to the disputed information;
       (B)     review all relevant information provided by the consumer reporting agency
       pursuant to section 1681i(a)(2) of this title;
       (C)     report the results of the investigation to the consumer reporting agency;
       (D)     if the investigation finds that the information is incomplete or inaccurate,
       report those results to all other consumer reporting agencies to which the person
       furnished the information and that compile and maintain files on consumers on a
       nationwide basis; and
       (E)     if an item of information disputed by a consumer is found to be inaccurate
       or incomplete or cannot be verified after any reinvestigation under paragraph (1),
       for purposes of reporting to a consumer reporting agency only, as appropriate,
       based on the results of the reinvestigation promptly—
               (i)      modify that item of information;
               (ii)     delete that item of information; or
               (iii) permanently block the reporting of that item of information.




                                                 4
Case 1:20-cv-00149-GNS-HBB Document 20 Filed 05/13/21 Page 5 of 6 PageID #: 96




Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 628 (6th Cir. 2018) (quoting 15 U.S.C. § 1681s-

2(b)(1)).

       BANA argues that their reporting is accurate, and this is an absolute defense to Plaintiff’s

claim. (Def.’s Mem. Supp. Mot. Dismiss 3-7). BANA continues to report the account as charged

off, but BANA has also updated the balance owed to zero. (Def.’s Mot. Dismiss Ex. A, DN 11-

2). Plaintiff points to BANA’s own motion where in one footnote a “charge-off” was described

as a debt unlikely to be collected because the borrower is delinquent and the next footnote describes

a debt that has been charged off as still collectible. (Pl.’s Resp. Def.’s Mot. Dismiss 4).

       The meaning of inaccurate information under 15 U.S.C. § 1681s-2(b)(1) is the key point in

this case. “A report is inaccurate when it is patently incorrect or when it is misleading in such a

way and to such an extent that it can be expected to have an adverse effect.” Poore v. Sterling

Testing Sys., Inc., 410 F. Supp. 2d 557, 570 (E.D. Ky. 2006) (emphasis added) (citing Dalton v.

Capital Associated Indus., Inc., 257 F.3d 409, 415 (4th Cir. 2001)).

       Labeling the account as “charged off” could be considered accurate. There does not appear

to be a dispute that the account was settled for a negotiated amount on August 1, 2017. (Compl. ¶

16). It also does not appear to be disputed that the settlement amount was paid in full. (See Compl.

¶ 17; see also Def.’s Mot. Dismiss Ex. A (BANA updated the account to a zero balance)). The

key issue is not whether the reported charge-off is patently incorrect, but whether it was misleading

in a way that could have been expected to negatively impact Plaintiff. See Poore, 410 F. Supp. 2d

at 570 (citation omitted).

       Although “charged off” could be a technically accurate description, it is also plausible that

the description could be considered misleading. In Twumasi-Ankrah v. Checkr, Inc., 954 F.3d 938

(6th Cir. 2020), the Sixth Circuit held there was no plausible way for the language used to have a



                                                  5
Case 1:20-cv-00149-GNS-HBB Document 20 Filed 05/13/21 Page 6 of 6 PageID #: 97




negative impact because it did not come with a negative connotation. See id. at 945 (“‘[T]he plain

meaning’ of the word ‘accident’ ‘has long maintained no negative connotation regarding fault, it

is not plausible that Uber interpreted the report [with a negative connotation] . . . .’”). The “charged

off” language used here may plausibly come with a negative connotation. In its own motion,

BANA has given two examples where the description “charged off” is associated with a negative

connotation of delinquent debt. (Def.’s Mem. Supp. Mot. Dismiss 4-5 n.2).

        “[The] report [could be] misleading–which is to say, that it is not as accurate as it could

have been . . . .” Twumasi-Ankrah, 954 F.3d at 945 (Kethledge, J., concurring) (citation omitted).

“Congress clearly intended furnishers to review reports not only for inaccuracies in the information

reported but also for omissions that render the reported information misleading.” Saunders v.

Branch Banking & Tr. Co. of Va., 526 F.3d 142, 148 (4th Cir. 2008). By not altering the report

after the entire account was paid in full, it is plausible the reported information is misleading in a

way that has negatively impacted Plaintiff. See Poore, 410 F. Supp. 2d at 570 (citation omitted).

        Accordingly, Plaintiff has provided sufficient factual detail to prove a plausible harm and

make out a cause of action under the FCRA. See Fed. R. Civ. P. 12(b)(6). BANA’s motion will

be denied on this basis.

                                      IV.     CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Motion to

Dismiss (DN 11) is DENIED.




                                                                      May 13, 2021
cc:     counsel of record


                                                   6
